GIERKE, Justice.
Dean and Sandra Schumacher appeal from that part of a judgment awarding attorney fees and costs of $36,600 in favor of the defendants and against Dean, Sandra, and their attorney. We reverse.
Today, in a companion appeal addressing the merits of the issues raised in this lawsuit, we reversed the judgment and remanded the case for a new trial on all issues. Schumacher v. Schumacher, 469 N.W.2d 793 (Civil No. 890180; May 7, 1991). In light of our disposition of that companion appeal we reverse the award of costs and attorney fees,
REVERSED.
ERICKSTAD, C.J., and VANDE WALLE, LEVINE and MESCHKE, JJ., concur.